Exhibit 10.14
 
THIRD AMENDMENT TO MODIFIED INDUSTRIAL GROSS LEASE
 
THIS THIRD AMENDMENT TO MODIFIED INDUSTRIAL GROSS LEASE (this "Third
Amendment") is made as of November 10, 2010 by and between DOOLITTLE WILLIAMS,
LLC, a California limited liability company ("Landlord"), and ENERGY
RECOVERY, INC., a Delaware corporation ("Tenant").
 
RECITALS:
 
A.         Landlord and Tenant entered into that certain Modified Industrial
Gross Lease dated as of November 25, 2008 (the "Original Lease"), relating to
certain premises described in the Lease.
 
B.          Landlord and Tenant subsequently entered into that certain First
Amendment to Modified Industrial Gross Lease dated as of May 28, 2009 (the
"First Amendment"), and that certain Second Amendment to Modified Industrial
Gross Lease dated as of June 25, 2009 (the "Second Amendment"). The Original
Lease as amended by the First Amendment and the Second Amendment is referred to
herein collectively as the "Lease".
 
C.          Landlord and Tenant now desire to further amend the Lease as more
fully set forth below.
 
D.         All capitalized terms used in this Third Amendment shall have the
respective meanings given to them in the Lease unless otherwise defined herein.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby amend the Lease on the terms
hereof effective as of the date hereof, notwithstanding anything to the contrary
contained therein:
 
1.         Exhibit G. Exhibit G to the Lease is hereby deleted in its entirety
and replaced with Exhibit I attached to this Third Amendment. All requirements
for Additional Parking Spaces are satisfied by the parking set forth on the
Elevated Pad as shown on Exhibit I. The improvements shown on CRJ Plans A-1 and
A-2 (Exhibit I) have been completed by Landlord at Landlord's sole cost and
expense. Access to the elevated pad shall be via a non exclusive drive aisle
from Aurora Drive as shown on Exhibit I. Notwithstanding anything herein to the
contrary, Landlord shall have the right, at Landlord's sole discretion and
expense, to relocate access to the Elevated Pad from Williams Street and
terminate the drive aisle from Aurora Drive to the Elevated Pad.
 
2.         Brokers. Landlord and Tenant each warrants that it has had no
dealings with any broker or agent in connection with the negotiation or
execution of this Third Amendment. Landlord and Tenant each agree to indemnify,
defend and hold the other harmless from and against any claims by any other
broker, agent or other person claiming a commission or other form of
compensation by virtue of having dealt with such party with regard to this
transaction.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.         Ratification. Except as modified by this Third Amendment, the Lease
and all the terms, covenants, conditions and agreements thereof are hereby in
all respects ratified, confirmed and approved.
 
4.         Full Force and Effect. This Third Amendment contains the entire
understanding between the parties with respect to the matters contained herein.
Except as modified by this Third Amendment, the Lease shall remain unchanged and
shall continue in full force and effect. No representations, warranties,
covenants or agreements have been made concerning or affecting the subject
matter of this Third Amendment, except as are expressly contained herein and in
the Lease. This Third Amendment may not be changed orally, but only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change or modification or discharge is sought.
 
5.        Counterparts; Facsimile Transmission. This Third Amendment may be
executed in any number of identical counterparts each of which shall be deemed
to be an original and all, when taken together, shall constitute one and the
same instrument. A facsimile or similar transmission of a counterpart signed by
a party hereto shall be regarded as signed by such party for purposes hereof.
 
IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this Third
Amendment as of the date and year first above written.
 
LANDLORD:                                         
DOOLITTLE WILLIAMS, LLC,    
a California limited liability company
       
 
By: /s/ Terrence M.
McGrath                                                                   
Name:  Terrence M.
McGrath                                                                   
Title:  Managing
Member                                                                         
Date:  11/10/2010                                                                                   
                       
TENANT:                                         
ENERGY RECOVERY, INC.,     a Delaware corporation           By:  /s/ Tom
Willardson                                                                         
    Name:  Tom
Willardson                                                                               
   
Title:  CFO                                                                                                
   
Date:  11/11/2010                                                                                                                           
                     
By:  /s/ G.G.
Pique                                                                                   
   
Name:  G.G.
Pique                                                                                   
   
Title:  President and
CEO                                                                      
   
Date:  11/11/2010                                                                                    
             

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT I (1 of 2)
 
EXHIBIT G (2 of 2)
 
 
[attached]

 
 

--------------------------------------------------------------------------------

 

 
[img1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[img2.jpg]
 